DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/07/2020 and 03/01/2021, have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Previously withdrawn claims 7, 9, and 16, are hereby rejoined.
Previously withdrawn claims 17-32 are hereby cancelled.

REASONS FOR ALLOWANCE
Claims 1-16 and 33-35 are allowed over the prior art of record as amended by the applicant on 03/01/2021 and as amended above.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 10, and 33.
The closest prior art of record is Ott et al. (PGPub 2010/0241061); McGinley et al. (PGPub 2015/0173792); and Mastri et al. (USPN 9,526,886).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a surgical access port for performing an endoscopic surgical procedure in a surgical cavity of a patient, comprising: 
a proximal housing portion and an elongated single lumen tubular body portion extending distally from the proximal housing portion and defining a central cannula, the proximal housing portion having an inlet path for communicating with a pressurized gas line of a tube set and an outlet path for communicating with a return gas line of the tube set, the proximal housing portion accommodating an annular jet assembly for receiving pressurized gas from the inlet path and for generating a gaseous sealing zone within the central cannula of the associated tubular body portion to maintain a stable pressure within the surgical cavity of the patient, wherein the proximal housing portion is separable from the tubular body portion.
Specifically, regarding independent claims 1, 10, and 33, the prior art Ott, McGinley, and Mastri, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the annular jet assembly includes an upper jet ring having a nozzle tube and a lower jet ring defining a nozzle seat for receiving the nozzle tube.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/13/2021